Citation Nr: 1540607	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a low back disability diagnosed as facet joint arthritis, rated 20 percent disabling from April 7, 2010.

2. Entitlement to an extraschedular rating for a low back disability diagnosed as facet joint arthritis.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  There the RO granted entitlement to service connection for facet joint arthritis of the spine and assigned an initial 10 percent disability evaluation effective February 26, 2002.  The Veteran timely appealed the rating that had been assigned for his spinal disability.

In June 2009, a hearing was held at the Newark, New Jersey RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In August 2009, the Board remanded the appeal for further development to include obtaining outstanding treatment records.

In a November 2010 rating action, the RO increased the Veteran's disability evaluation to 20 percent effective April 7, 2010.  However, the Veteran, through his authorized representative, submitted a January 2011 written statement indicating that the 20 percent disability rating did not satisfy his appeal.  The issue of entitlement to an increased initial disability rating remains on appeal before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2011 and September 2012, the Board again remanded the appeal for further development to include securing outstanding treatment records and obtaining a VA examination.  The appeal is once again before the Board.

The issue of entitlement to a separate rating for objective neurologic abnormalities associated with a low back disability has been raised by the evidence of record but has not been adjudicated by the agency of original jurisdiction (AOJ).  This issue is therefore referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an extraschedular rating for a low back disability and entitlement to a TDIU and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to April 6, 2009 and from January 13, 2010 to April 6, 2010,
a low back disability diagnosed as facet joint arthritis has not more nearly approximated flexion of the thoracolumbar spine between 30 and 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; moderate limitation of motion of the lumbar spine; or muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position.

2. For the period from April 6, 2009 to January 12, 2010, a low back disability diagnosed as facet joint arthritis has most nearly approximated forward flexion of the thoracolumbar spine between 30 and 60 degrees.

3. At no time during the appeal period has a low back disability diagnosed as facet joint arthritis more nearly approximated 30 degrees or less of thoracolumbar spine flexion; favorable ankylosis of the entire thoracolumbar spine; severe limitation of motion of the lumbar spine; listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to April 6, 2009 and from January 13, 2010 to April 6, 2010 for a low back disability diagnosed as facet joint arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010, 5235-5243 (2015); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (2001).

2. The criteria for a rating of 20 percent, but no more, from April 6, 2009 to January 12, 2010 for a low back disability diagnosed as facet joint arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, DCs 5010, 5235-5243 (2015); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (2001).

3. The criteria for a rating in excess of 20 percent from April 7, 2010 for a low back disability diagnosed as facet joint arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.71a, DCs 5010, 5235-5243 (2015); 38 C.F.R. § 4.71a, DCs 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DC 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As indicated above, this claim arose from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for facet joint arthritis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, and adequate VA examinations were provided.  Thus, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

As noted above, in August 2009, February 2011 and September 2012, the Board instructed the AOJ to obtain outstanding VA treatment records, Social Security Administration records and provide the Veteran with a VA examination.  The AOJ did so and therefore complied with the Board's remand instructions.

In addition, during the Board hearing, the undersigned explained the issue being decided herein and asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative at the hearing to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Legal Principles and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regardless of the precise basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  Here, the Veteran's low back disability diagnosed as facet joint arthritis is rated under 38 C.F.R. § 4.71a, DCs 5010-5242.  DC 5010 is applicable to traumatic arthritis and DC 5242 is applicable to degenerative arthritis of the spine.  The time period currently under consideration begins February 26, 2002.  Significantly, the regulations for rating disabilities of the spine were twice revised during the appeal period, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  Those amendments also renumbered the relevant diagnostic codes and created a new general rating formula for diseases and injuries of the spine.  Generally, in a claim for a higher or increased rating, where the rating criteria are amended during the course of the appeal, VA must consider both the former and the current schedular criteria, although only the amended version may be applied as of its effective date. VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015).

Prior to the 2002 amendments, under DC 5293, a rating for 20 percent was warranted where intervertebral disc syndrome was moderate with recurring attacks.  A rating of 40 percent was warranted where intervertebral disc syndrome was severe with recurring attacks and intermittent relief.  Where the disability was pronounced, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent rating was warranted.  See 38 C.F.R. § 4.71a.

Effective September 23, 2002, DC 5293 was revised to evaluate intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Ratings were provided for intervertebral disc syndrome based on the total duration of incapacitating episodes within the previous twelve months.  Note 1 provided that for the purposes of evaluations under DC 5293, "an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." Note 1 also defined "chronic orthopedic and neurological manifestations" as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  Note 2 provides that when the evaluation is based on chronic manifestations, orthopedic disabilities are to be evaluated using the rating criteria for the most appropriate orthopedic diagnostic code or codes and neurological disabilities are to be evaluated separately using the rating criteria for the most appropriate neurological diagnostic code or codes.

Regarding limitation of motion of the lumbar spine, prior to September 2003, DC 5292 provided ratings when limitation was slight (10 percent), moderate (20 percent), or severe (40 percent).  DC 5295 provided for a 20 percent rating where there was muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position, and a 40 percent rating where there was listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

In this case, DCs 5285, 5286, and 5289 are inapplicable as DC 5285 rated residuals of fractured vertebra and DCs 5286 and 5289 rated ankylosis, which have not been shown. 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2003).

The 2003 amendments renumbered all of the diagnostic codes and provided for evaluation of back disabilities other than intervertebral disc syndrome under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  The diagnostic code applicable to intervertebral disc syndrome was changed from 5293 to 5243 and the new criteria provided that intervertebral disc syndrome would be evaluated either under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Disabilities of the spine may also be rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Note 1 to the formula for rating intervertebral disc syndrome defines incapacitating episodes as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  Note (2) (see also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range-of-motion of the lumbar spine is 240 degrees.

The regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent to which a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Here, a July 2007 X-ray of the lumbar spine revealed an impression of no fracture or dislocation and no significant degenerative changes.

At a June 2008 VA spine examination, the Veteran reported low back pain without radiation to the lower extremities and denied receiving specific treatment.  He described flare-ups which increased his pain to a 7 from zero but denied associated symptoms including weight loss, fever, malaise, numbness, weakness, or bladder complaints.  The examiner observed that he walked without a cane or walker and he did not use a brace.  The appellant stated that he could walk about half a mile in about half an hour.  Gait was steady.  There was no history of falls, trauma, injury, or surgery.  The Veteran was independent in his daily activities.  While physical examination revealed full range of motion in the thoracolumbar spine, there was painful motion.  After three repetitions, his pain increased from 5 to 8 and there was a mild increase in fatigue.  There was no change in weakness or lack of endurance.  The examiner further noted that while there was objective evidence of painful motion and spasm, there was no tenderness over the spine area or scoliosis.  There were no associated neurological abnormalities and no vertebral fracture.  Lasegue's sign was negative.  The examiner added that there was no evidence of intervertebral disc syndrome and that a July 2003 lumbosacral spine X-ray showed satisfactory alignment, no significant osteophytes, normal sacroiliac joint and no degenerative arthritis.  The examiner diagnosed the Veteran with low back pain due to facet joint arthritis.

A March 2009 lumbar spine MRI revealed no significant degenerative spondylosis, present disc herniations or significant disc bulges; adequate central canal throughout; marginal to adequate exit formula on the right side at L3-L4 and L4-L5 levels and adequate at the remaining levels.

At an April 2009 initial evaluation for physical therapy, range of motion was estimated to be at approximately 50 percent of full range of motion with pain, in lumbosacral flexion, extension, rotation and lateral flexion.  The assessment was that there was no evidence for radiculopathy.  The Veteran was prescribed physical therapy twice a week for six weeks.

In May 2009, after completing six weeks of physical therapy, the appellant still complained of low back pain and while he also reported occasional lower extremity radiation, the assessment was that there was no evidence for radiculopathy and the pain had lessened somewhat over the course of physical therapy for the spinal muscles and the deep rotators.  Range of motion was estimated to be at approximately 60 percent of full range of motion with pain, in lumbosacral flexion, extension, rotation and lateral flexion.

At the June 2009 hearing, the Veteran noted that he experienced pain with movement, often experienced muscle spasms, and that about four times per day, he used a transcutaneous electrical nerve stimulation unit for pain.  While he stated that his low back prevented him from doing any heavy lifting, he estimated that he could still lift about 50 pounds.

In connection with an application for Social Security Administration disability benefits, in January 2010, a private doctor found that the appellant was independent in activities of daily living; he did not use a cane; the lumbar spine had full range of motion with facet tenderness in lumbar area; the straight leg raise test was negative; the Veteran could squat less than half way down but walked at a reasonable pace and a tandem and nonantalgic gait.  The impression was of facet joint dysfunction and myofascial lumbar pain.

A February 2010 lumbar spine MRI revealed no evidence of acute anterior wedge, compression fractures nor retropulsed fragments; very minimal straightening of the normal lumbar lordosis and vertebral bodies with otherwise normal alignment; bones with relatively age-appropriate mineralization; and mild posterior disc space narrowing L5-S1 level.

A February 2010 initial evaluation for physical therapy showed lumbar flexion with pain at about 80 percent of full range of motion and lumbar extension with pain at about 70 percent of full range of motion.  There was discomfort with right and left posterior loading.

At an April 2010 VA examination, the Veteran reported that his back pain had worsened since the June 2008 examination and that he had lost mobility.  The examiner noted that there was no history of hospitalization, surgery, neoplasm, urinary or bowel symptoms, erectile dysfunction, falls, or unsteadiness.  The examiner added that there was a history of numbness, paresthesias, and leg or foot weakness, which were etiologically not unrelated to the low back disability.  Further, as to the low back, there was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was severe, daily, constant, aching and throbbing with shooting pain that predominately radiated to the left lower limb.  There were no flare-ups of spinal conditions and no incapacitating episodes.  The Veteran used a cane to walk and reported that he could walk more than one quarter mile but less than one mile.  While there was bilateral spasm, guarding, and tenderness, there was no atrophy or weakness.  The examiner noted that muscle spasm, localized tenderness and guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour; however, physical examination revealed lumbar flattening but an otherwise normal gait and normal spine without ankylosis.  Lower extremities were normal to light touch and without abnormal sensation; however, knee jerk and ankle jerk were +1 (hypoactive) bilaterally.  Range of motion of the thoracolumbar spine revealed 35 degrees of flexion; 14 degrees of extension; 12 degrees of left and right lateral flexion; 15 degrees of left and right lateral rotation.  While there was objective evidence of pain on active motion and following repetitive motion, there was no additional limitation after three repetitions.  Straight leg raise test was positive on the left side.  The examiner estimated that the low back pain would have a significant effect on the Veteran's occupation resulting in decreased mobility, problems lifting and carrying and pain.

A March 2012 lumbar spine MRI revealed no significant findings.

A May 2012 VA neurology consultation shows an assessment of lower back pain with normal neurological examination and imaging showing minimal degenerative changes at L5-S1.

At a November 2014 VA examination, the appellant reported that his back pain had worsened since the 2010 examination.  He described constant pain of about 6/10 and which was aggravated by prolonged sitting or standing.  There was no radiating pain in the lower extremities.  Except for occasional subjective weakness of the left lower extremity after prolonged sitting, there was no weakness in the lower extremities.  Aside from taking Advil for pain, he denied receiving treatment since 2010.  The Veteran also denied that flare-ups impacted the function of the back and he denied having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  Initial range of motion was normal in all movements.  The examiner noted that while there was pain with all movements, it did not result in any functional loss and while there was evidence of pain with weight bearing, there was no localized tenderness or pain on palpation of joints or soft tissue.  The appellant was able to perform repetitive use testing with at least three repetitions, which did not result in any additional loss of function or range of motion.  Although the examiner noted that the examination was performed during a flare-up, it did not result in any pain, weakness, fatigueability, or incoordination significantly limiting functional ability.  There was no guarding or muscle spasm.  Additional contributing factors to disability included interference with sitting and standing.  Reflex and sensory examination was normal bilaterally; straight leg raise testing was negative bilaterally; there was no radiculopathy or other neurologic abnormalities related to a thoracolumbar spine disorder.  There was no ankylosis or intervertebral disc syndrome requiring bed rest; the Veteran denied incapacitating episodes in the past 12 months.  The Veteran did not use an assistive device.  A November 2014 imaging study revealed an impression of mild narrowing at L5-S1; no change in very mild facet degenerative changes were suspected in the L5-S1 level bilaterally; no acute fracture or subluxation; and no significant interval change.

Based on the foregoing, the Board finds that a 20 percent rating is warranted for the period from April 6, 2009 to January 12, 2010.  While the June 2008 VA examination showed full range motion of the thoracolumbar spine, the April 2009 initial evaluation for physical therapy indicated that range of motion for lumbosacral flexion, extension, rotation and lateral flexion was reduced by about 50 percent.  This would correspond to approximately 45 degrees of forward flexion, 15 degrees of extension, 15 degrees of lateral flexion and 15 degrees of rotation, with a combined range of motion of 120 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  The current regulations provide for a 20 percent evaluation where forward flexion is between 30 and 60 degrees, or where the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

By January 2010, however, the disability showed significant improvement.  The January 2010 Social Security Administration evaluation showed full range of motion and the February 2010 evaluation showed lumbar flexion with pain at about 80 percent of full range of motion and lumbar extension with pain at about 70 percent of full range of motion, corresponding to about 72 degrees of flexion and 21 degrees of extension.  Therefore, while a 20 percent rating is warranted from April 6, 2009 to January 12, 2010, for the period prior to April 6, 2009 and from January 13, 2010 to April 6, 2010, a rating in excess of 10 percent is not warranted.  Indeed, the April 2008 VA examination showed full range of motion and there was otherwise no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Similarly, during this period, the lumbar spine was not "moderately" limited, and while muscle spasms were noted, there was no associated loss of lateral spine motion.  See C.F.R. § 4.71a, DCs 5292, 5295.

From April 7, 2010, there is no basis for a rating in excess of 20 percent as there was no evidence of flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Nor was there evidence showing listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  See C.F.R. § 4.71a, DC 5295.  Indeed, by November 2014, there was normal range of motion and no guarding or muscle spasm; as such, the disability cannot be described as "severe."  See C.F.R. § 4.71a, DC 5292.  Therefore, for the period from April 7, 2010, a rating in excess of 20 percent is denied.

An increased rating based on intervertebral disc syndrome is not warranted as both the June 2008 and November 2014 VA examiners found no evidence of intervertebral disc syndrome; the June 2008 VA examiner noted that the July 2003 lumbar spine X-ray was essentially negative; the March 2009 MRI revealed no significant degenerative spondylosis, present disc herniations or significant disc bulges and the March 2012 MRI showed no significant findings.  To the extent the Veteran may claim otherwise, the Board finds the June 2008 and November 2014 examiner's judgments to be highly probative given their medical expertise, thorough examination of the appellant and accurate awareness of his medical history.  Nonetheless, the Board observes that there is otherwise no evidence of recurring attacks or incapacitating episodes sufficient to support an increased rating on this basis.  38 C.F.R. § 4.71a, DCs 5293, 5243.

While the examiners have noted painful motion, fatigue, stiffness, and weakness, this does not appear to have resulted in any significant additional impairment beyond that described above.  DeLuca, 8 Vet. App. at 204-7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, the April 2010 VA examiner noted that there were no flare-ups and no additional limitation after three repetitions; and at the November 2014 examination, the Veteran denied that flare-ups impacted the function of the back and denied having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  Further, the November 2014 examiner noted that painful motion did not result in any functional loss and that even though the examination was performed during a flare-up, it did not result in any pain, weakness, fatigueability, or incoordination significantly limiting functional ability.  Moreover, the Veteran's brief use of a cane around the time of the April 2010 VA examination is adequately contemplated by the 20 percent rating assigned; the evidence otherwise shows that he did not use assistive devices.

While the April 2010 VA examination did contain findings suggesting neurologic abnormalities, at other points during the period on appeal, the appellant's reports of neurological abnormalities have conflicted with the objective findings.  Given these conflicts, the Board has resolved reasonable doubt in favor of the Veteran and referred the issue of entitlement to separate ratings for objective neurologic manifestations associated with a low back disability to the AOJ. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The issues of entitlement to an extraschedular rating for a low back disability and entitlement to a TDIU are remanded below.

For the foregoing reasons, the preponderance of the evidence reflects that a 20 percent rating, but no higher, is warranted from April 6, 2009 to January 12, 2010.  As a preponderance of the evidence is otherwise against the claim, the benefit-of-the-doubt doctrine is not for application, and an increased rating is otherwise denied.  See 38 U.S.C.A. § 5107(b).
ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to April 6, 2009, and from January 13, 2010 to April 6, 2010, for a low back disability diagnosed as facet joint arthritis is denied.

Entitlement to a rating of 20 percent, but no higher, for a low back disability diagnosed as facet joint arthritis from April 6, 2009 to January 12, 2010, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to disability rating in excess of 20 percent from April 7, 2010 for a low back disability diagnosed as facet joint arthritis is denied.


REMAND

As to the claim of entitlement to a TDIU, in September 2012, the Board instructed the AOJ to send a request for employment information to the Veteran's last employer, which the Board identified as the New Jersey Institute of Technology.  The AOJ did not accomplish this, although it did ask the appellant to carry out these instructions.  Stegall, 11 Vet. App. at 268.

Further, the Board also directed the AOJ to obtain copies of evidence related to a claim involving the Social Security Administration.  While this was completed, the Board's review of those records reveals that in 2008, the Veteran worked full time as a customer service representative at a bank.  Previously, the Veteran had reported that he was last employed in 2007 by the New Jersey Institute of Technology.

In light of the above, the AOJ must take appropriate steps to identify the Veteran's most recent employer and then request that the employer complete a Request for Employment Information Form in order to clarify the date he was last employed and the reason for his departure from the job.

As to consideration of an extraschedular rating for a low back disability diagnosed as facet joint arthritis, it is not possible to have a TDIU without also having marked interference with employment.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  As the issue of entitlement to a TDIU is being remanded, the issue of entitlement to an extraschedular rating for a low back disability must also be remanded, as the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to contact the Veteran and provide him with an opportunity to identify his most recent employer.  All attempts to contact the Veteran should be documented.

2. Thereafter, send a request for Employment Information (VA Form 21-4192) to the Veteran's last identified employer.  If the above attempt to clarify his most recent employer is unsuccessful, send the request to the New Jersey Institute of Technology.

3. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


